COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER WITHDRAWING MEDIATION ORDER



Cause number:               01-18-00886-CV

Style:                      In the Interest of E. C. D. child v. Department of Family and Protective
Services

Date motion filed:          November 19, 2018

Type of Motion:             Objection to Mediation

Party filing motion:        Intervenor



      It is ordered that Intervenor’s objection to mediation is granted. We withdraw our
Mediation Order dated November 14, 2018.

Judge's signature: /s/ Jennifer V Caughey
                  x Acting individually   Acting for the Court

                      Panel consists of

Date: November 27, 2018
*       Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. TEX. R. APP. P. 10.4(a).